        Case 5:19-cv-02321-MAK Document 130 Filed 10/27/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JASON SWIDERSKI                              : CIVIL ACTION
                                              :
                     v.                       : NO. 19-2321
                                              :
 JOHN HARMON, et al.                          :


                                           ORDER
       AND NOW, this 27th day of October 2020, upon considering Defendants’ renewed Motion

for summary judgment (ECF Doc. No. 126), without response from the Plaintiff for over seven

weeks, and for reasons in the accompanying Memorandum, it is ORDERED:

       1.      Defendants’ renewed Motion (ECF Doc. No. 126) is GRANTED as there are no

genuine issues of material fact precluding entry of judgment in Defendants’ favor; and,

       2.     The Clerk of Court shall close this case.



                                                    __________________________
                                                    KEARNEY, J.
